El Juez Presidente Señor Snyder
emitió la opinión del tribunal.
El 12 de marzo de 1953 el Secretario de Agricultura y Comercio de Puerto Rico expidió la Orden Administrativa *451núm. 228, para tener efecto el 16 de dicho mes, fijando el precio máximo para la venta de arroz en Puerto Rico, de con-formidad con la autoridad conferídale por el artículo 3 de la Ley núm. 228, Leyes de Puerto Rico, 1942 ((1) pág. 1269), según fué enmendada por la Ley núm. 234, Leyes de Puerto Rico, 1950 ((1) pág. 597). Los importadores de arroz en Puerto Rico radicaron una moción de reconsideración de la Orden núm. 228, a tenor con el artículo 11 de la Ley núm. 228. Sobre la moción de reconsideración se celebró una vista en la que se presentó testimonio. Luego el Secretario declaró sin lugar la moción de reconsideración.
Los importadores radicaron ante el Tribunal Superior una solicitud de revisión de la Orden del Secretario a tenor con el artículo 12 de la Ley núm. 228. (1) El Tribunal Superior dictó sentencia confirmando la Orden núm. 228. A virtud del referido artículo 12, expedimos auto de certiorari para revisar la sentencia del Tribunal Superior.(2)
Los importadores también radicaron petición de injunction ante la Corte de Distrito de los Estados Unidos para Puerto Rico para que se prohibiera al Secretario poner en vigor la Orden Administrativa núm. 228. Después de que se le presentara evidencia y de oír a las partes, dicha Corte de-claró sin lugar la moción de los importadores para que se expidiera un injunction preliminar. Mora v. Torres, 113 F.Supp. 309 (Dist. Ct., Puerto Rico, 1953). Los importa-dores apelaron de la sentencia de la Corte de Distrito de los Estados Unidos, la cual fué confirmada por la Corte de Ape-laciones para el Primer Circuito. Mora v. Mejías, 206 F.2d 377 (C.A. 1, 1953).
*452Las opiniones del Tribunal Superior, de la Corte de Dis-trito de los Estados Unidos y de la Corte de Apelaciones contienen todas detalladas relaciones y conclusiones de hecho. Es innecesario exponer nuevamente las conclusiones de hecho del Tribunal Superior, las cuales hacemos nuestras. La cuestión, según llega el caso ante nos, es limitada. Debido al hecho de que han bajado en los Estados Unidos continenta-les los precios pagados por los importadores de arroz, los pe-ticionarios admiten ahora que la Orden Administrativa núm. 228 ha sido válida durante varios meses. Sin embargo, sos-tienen que la Orden fué inválida durante los meses de marzo, abril, mayo y junio, 1953, en cuanto al arroz comprado por ellos en los Estados Unidos continentales durante dicho pe-ríodo bajo contratos de precio en el mercado, por el cual pa-garon precios más altos que los fijados en la Orden núm. 228 como el precio máximo de venta en Puerto Rico. (3)
En Mora v. Mejías, supra, la Corte de Apelaciones hizo un comentario que es pertinente a esta contención de los peticionarios. Dijo a las págs. 384-5:
“El demandante aparentemente supone que la Orden Admi-nistrativa núm. 228 ha sido concluyentemente tenida por arbi-traria o caprichosa, y por inconstitucional, porque, según halló probado la corte inferior, el demandante tenía a mano cierta cantidad de arroz que había importado a Puerto Rico a un precio por quintal más alto que los precios al por mayor fijados en la orden. Esto no es necesariamente así, aunque desde luego, el administrador no puede esperar conferirle indefinidamente un subsidio a los habitantes de Puerto Rico a expensas de los im-portadores de arroz.
“No se niega que los precios máximos establecidos en la Orden Administrativa núm. 228 eran válidos en tanto en cuanto se aplicaban a las existencias de arroz en Puerto Rico que ha-bían sido compradas en los Estados Unidos continentales mien-*453tras los precios de los molinos allá estaban todavía sujetos a reglamentación federal. Hasta donde surge del récord, el ad-ministrador pudo haber tenido algún motivo para anticipar que el alza en los precios de los molinos, que sobrevino inmediata-mente que se levantaron los controles federales, era cosa pasa-jera, y que los costos de los importadores, en las operaciones nor-males del mercado, bajarían pronto a los niveles consistentes con transacciones ventajosas a los precios al por mayor fijados en la orden. Hasta donde sepamos, el administrador muy bien pudo haber tenido también motivos para anticipar que los pre-cios al por mayor fijados en la orden, tendrían, por sí mismos, alguna tendencia a evitar la inflación desmedida en los precios de los molinos en los Estados Unidos continentales debido a la importante participación que tiene Puerto Rico en el mercado de exportación. Cf. Great Atlantic & Pacific Tea Co. v. Porter, Em.App. 1946, 156 F.2d 812.”
Tanto la Corte de Apelaciones como el Administrador pro-baron ser buenos profetas. Todas las partes interesadas convienen ahora en que el aumento en los costos de los im-portadores han bajado “a los niveles consistentes con transac-ciones ventajosas a los precios al por mayor fijados en la orden.” Los peticionarios, sin embargo, nos piden que re-solvamos que la Orden núm. 228 fué nula durante el corto período en que hubo un “alza . . pasajera” que resultó en el aumento en los precios de los molinos, y que la Orden se tornó válida solamente desde la fecha en que los precios en los Estados Unidos continentales bajaron a un nivel más bajo que los precios fijados en la Orden núm. 228.
No podemos convenir con esta contención de los peticio-narios. “La norma estatutaria, según se expresa en la ley local, que adopta el lenguaje de la Ley de Emergencia sobre Control de Precios de 1942 y el de la Ley de Producción para la Defensa de 1950, es que la reglamentación del precio debe ser ‘generalmente justa y equitativa’, y que a juicio del admi-nistrador sea una norma que lleve a cabo los fines de la ley.” Mora v. Mejías, supra, pág. 384. La confirmación de su cri-terio bajo la norma estatutaria hace que la orden del Admi-*454nistrador, bajo las circunstancias de este caso, sea .válida más bien que nula ab initio. Así lo hizo constar claramente la Corte'de Apelaciones en su opinión en el-caso de Mora, a las págs. 385-6:
.“Es cosa sabida, como se dijo en el caso de Ben H. Rosenthal & Co., Inc. v. Porter, Em.App. 1946, 158 F.2d 171, 173, ‘que los precios máximos en un reglamento originalmente válido pueden tornarse inválidos debido a un cambio significativo de los fac-tores económicos; y viceversa.’ Pero una reglamentación sobre precios no oscila entre la validez y la invalidez dependiendo sobré variaciones diarias en los factores del mercado. Son las varia-ciones de largo alcance las que son significativas a este respecto. La reglamentación sobre precios se fija no solamente a base de experiencia pasada, si que también a base de predicciones o anti-cipaciones razonables de futuras variaciones en el mercado. Si un reglamento de precios es inicialmente válido sobre esta base dual, el administrador tiene derecho a observar los resul-tados de su funcionamiento durante un período razonable, antes de que un tribunal pueda llegar a la conclusión de que fué arbi-traria o caprichosa su actuación al no revisar los precios máximos fijados. Véanse Ben H. Rosenthal & Co., Inc., v. Porter, supra, 158 F.2d a la pág. 174; Superior Packing Co. v. Clark, Em.App. 1947, 164 F.2d 343, 352. Esto es especialmente cierto con res-pecto a un producto históricamente sujeto a fluctuaciones de pre-cios por temporadas. Véase Counselman v. Fleming, Em.App. 1947, 161 F.2d 203, 205-206, certiorari denegado 1947, 331 U. S. 861, 67 S.Ct. 1756, 91 L. Ed. 1867. Véase también Gillespie-Rogers-Pyatt Co., Inc. v. Bowles, Em.App. 1944, 144 F.2d 361.” (Bastardillas nuestras.)
En el caso de Ben H. Rosenthal & Co. v. Porter, 158 F.2d 171 (Em.App. 1946) la Corte indicó que la norma es si el Administrador actuó razonablemente a la fecha de la orden. Dijo la Corte a la pág. 173:
“. . . Es posible, desde luego, que los precios máximos en un reglamento originalmente' válido pueden tornarse inválidos de-bido a un cambio significativo de los factores económicos; y viceversa. Al hacer una declaración retrospectiva sobre la va-lidez de un reglamento en alguna fecha pasada, este tribunal no debe visualizar el caso desde el punto ventaj oso de lo ya ocurrido. *455Si, por ejemplo, se acusa criminalmente a un vendedor por haber hecho una venta a sobreprecio el 15 de diciembre de 1948, y el problema es si el reglamento era válido en dicho día, tenemos que proyectar atrás nuestro pensamiento hacia la situación eco-nómica prevaleciente el 15 de diciembre de 1943, y decidir si el Administrador tenía entonces, consistentemente con las normas estatutarias, una base racional para mantener en vigor el regla-mento a la luz de la información que para aquel entonces tenía a mano y a la luz de la predicción razonable, en dicha fecha, del probable impacto del reglamento en su funcionamiento.” (4)
“En un caso específico puede ser muy difícil para nosotros determinar la fecha exacta en que un reglamento, válido en su origen, se convirtió en inválido debido a acontecimientos posteriores.” Superior Packing Co. v. Clark, 164 F.2d 343, 353 (Em.App., 1947). En igual forma puede también ser difícil, bajo otras circunstancias, determinar la fecha exacta en que una orden para vender bajo costo se torna válida por la confirmación de la creencia razonable del Administrador de que los costos al vendedor disminuirán. Pero aquí nada encontramos en autos que nos permita decir que la fijación de un precio de venta por debajo del costo por un período tan corto fué arbitraria y caprichosa aun a la fecha de su co-mienzo. Por el contrario, los acontecimientos parecen demos-trar que por haber actuado con firmeza durante un corto período de tiempo, el Administrador jugó un papel impor-tante para evitar “la inflación desmedida en los precios de los molinos en los Estados Unidos continentales debido [entre otras cosas] a la importante participación que tiene Puerto Rico en el mercado de exportación.” Mora v. Mejías, supra, pág. 385. La actuación del Administrador encuentra apoyo en lo siguiente: (1) los precios fijados por él eran sustancial-mente los mismos que los fijados bajo controles federales que habían cesado poco antes de que la Orden núm. 228 empezara a regir; (2) la Orden fué expedida en un momento en que la cosecha de 1952-53 ya se había recogido, todos los *456gastos envueltos en la misma habían sido incurridos, y dicha cosecha se estaba vendiendo a los mismos precios bajo con-troles federales; (B) los contratos a precio en el mercado que obligaban a los importadores a pagar aumentos en los pre-cios del mercado continental eran una nueva práctica bajo la cual tales riesgos fueron deliberadamente asumidos frente a los prospectivos controles locales, y aun bajo estas circuns-tancias a los importadores en muchos casos se les brindó la oportunidad de cancelar estos contratos. En vista de lo anterior, no podemos decir ahora, mirando hacia atrás, de los autos ante nos, que la Orden núm. 228 fué nula desde la fecha de vigencia el 16 de marzo, 1953 hasta el mes de julio de 1953. A la luz de todas las circunstancias que rodean esta orden específica, resolvemos que la Orden Administrativa núm. 228 era válida desde el 16 de marzo de 1953.
Lo que hemos dicho resuelve los dos primeros errores al efecto de (1) que la Orden núm. 228 es arbitraria, caprichosa y contraria a la Ley núm. 228, y (2) que la Orden infringe las cláusulas del debido procedimiento de las Constituciones del Estado Libre Asociado y de los Estados Unidos. El tercer señalamiento es al efecto de que la corte sentenciadora cometió error al no declarar con lugar la moción de los peticionarios para reabrir el caso después de dictarse sentencia, con el fin de permitirles presentar nueva evidencia sobre el efecto económico de la Orden Administrativa núm. 228. La resolución del tribunal sentenciador negándose a reabrir el caso para dicho fin dice en parte como sigue:
“La evidencia adicional ofrecida está sintetizada bajo jura-mento en la solicitud de 18 de agosto, al efecto de que gran parte del arroz recibido por los demandantes durante los meses de ju-nio y julio al precio de $12.25' quintal no ha podido ser vendido al precio de $12.90 autorizado- por el Administrador debido a que, las existencias anteriores de arroz pagado a $13.25 aún no se han vendido en su totalidad; que todas las probabilidades son de que el arroz tenga que venderse a mucho menos de $12 el quintal debido a que el arroz de la nueva cosecha próximo a recibirse se *457está comprando a menos de $10 CIF San Juan; que mientras siga bajando el precio del arroz en el mercado suplidor menos oportunidad tienen los demandantes de vender el arroz objeto de este litigio afectado por la Orden 228 a un precio igual o mayor que su costo debido a la competencia, y a la regla econó-mica de oferta y demanda; y que por razón de la continua baj a del precio del arroz, los demandantes perderían para siempre la oportunidad de recuperar la pérdida inicial que alegan les oca-sionó la Orden Administrativa 228.
“El problema que plantean los demandantes y para lo cual han solicitado se les permita introducir evidencia adicional puede simplificarse de la siguiente manera: Que debido a la inunda-ción del mercado con arroz comprado a precio mucho más bajo, sin que hubieran salido de las existencias de arroz que compra-ron a $13.25 y $12.45, sobre el máximo fijado por la Orden Ad-ministrativa 228, por la fuerza de la ley económica de oferta y demanda y de la competencia ellos tendrán que vender arroz sin hacer uso siquiera del precio máximo fijado por el Administrador y por debajo de dicho precio máximo, a menos que como expre-saran en la vista de su solicitud, se combinaran y se pusieran de acuerdo para vender el arroz al precio máximo autorizado.
“Como podrá observarse el problema económico que afrontan los demandantes con motivo de la subsiguiente baja en el precio del arroz es uno que no se les resuelve ya dejando sin efecto la Orden 228 o anulándola. La Orden 228 fija precios máximos y no precios mínimos. Los propios demandantes manifiestan que la situación de mercado es tal que ni siquiera podrían vender el arroz al límite máximo autorizado. Esta situación, ni la ha creado la Orden 228 ni es la consecuencia de dicha Orden.”
Convenimos sustancialmente con el criterio del tribunal sentenciador. Compete a cada importador individual resolver el problema de cuán bajo o cuán alto debe ser el precio a cobrarse por él bajo las circunstancias concurrentes a fin de realizar una ganancia sobre sus existencias de arroz conside-rando conjuntamente todas sus transacciones. Todos los im-portadores aparentemente están sustancialmente en la misma posición: tienen algunas existencias a mano compradas a costos mayores que los precios fijados en la Orden núm. 228; también están recibiendo existencias compradas a precios *458considerablemente más bajos. No podemos ver cómo el tribunal sentenciador podía atarle las manos al Administrador en este asunto dándole crédito decisivo al testimonio de im-portadores que pretenden representarlos a todos, al efecto de que todos ellos inexorablemente vienen obligados ahora, de-bido a la competencia, a vender todas sus existencias a un precio tan por debajo del precio fijado en la Orden, que nunca se resarcirían de toda o parte de la pérdida ocasionádales en aquella porción de su existencia que fué comprada a precios más altos que los fijados por la Orden núm. 228. Es difícil creer que los importadores se propongan seguir todos una norma de conducta tan poco favorable a sus intereses. Pero aun cuando fuere digno de crédito este testimonio, la situa-ción sería creada por ellos mismos y no por la Orden del Ad-ministrador, que les permite vender sus existencias a un precio más alto que el que existe en el mercado actualmente. No podemos decir que el tribunal sentenciador abusara de su discreción al negarse a reabrir el caso después de haber dic-tado sentencia a los fines de admitir dicho testimonio.
Los peticionarios arguyen en su cuarto error que la Orden núm. 228 infringe la cláusula de comercio de la Constitución Federal. Este punto ha sido ya resuelto en su contra por la Corte de Apelaciones en el caso de Mora v. Mejías, supra. Dijo la Corte a la pág. 387, escolio 6: “Es interesante indicar que el apelante en este caso interpuso un argumento constitucional por separado al efecto de que la Orden Administrativa núm. 228 constituyó una carga indebida e inconstitucional sobre el comercio interestatal. Con el fin de evitar decisiones como la del caso de Buscaglia v. Ballester, 162 F.2d 805, (1er. Cir., 1947), al efecto de que la implicación de la cláusula de comercio de la Constitución Federal no operaba como una limitación sobre la Asamblea Legislativa territorial de Puerto Rico, según establecida bajo la Carta Orgánica de 1917, el apelante sostiene que el ‘nuevo status’ del actual Estado Libre Asociado de. Puerto Rico cae dentro *459del concepto de un Estado dentro del alcance de decisiones que resuelven que un Estado no puede indebidamente imponerle cargas al comercio interestatal. En el cuerpo de nuestra opinión no consideramos este argumento constitucional por separado con respecto a la cláusula de comercio, toda vez que la reglamentación local de precios por un Estado, de ser vá-lida por todo otro concepto, no queda inválida por motivo de algún efecto incidental que pueda tener sobre el volumen del comercio interestatal.”
El quinto error señalado es que la Orden núm. 228 menoscaba las obligaciones contractuales de los peticionarios, en violación de las Constituciones Federal y de Puerto Rico. Convenir con los peticionarios sobre este punto equivaldría a destruir toda posibilidad de un eficaz control de precios. Los vendedores podrían sencillamente otorgar contratos proveyendo para precios en el mercado o para aumentos posteriores. Fuera del hecho de que muchos de ellos tuvieron la oportunidad, que rechazaron, de cancelar sus contratos, éstos fueron otorgados sujetos a las posibilidades de un futuro control de precios. Mercado v. Brannan, 173 F.2d 554 (C.A. 1, 1949) ; Philadelphia Coke Co. v. Bowles, 139 F.2d 349, 357 (Em.App., 1943) ; Taylor v. Brown, 137 F.2d 654, 659 (Em.App., 1943) ; Méndez v. Jiménez, Comisionado, 72 D.P.R. 335, 340; Sierra, Comisionado v. San Miguel, 70 D.P.R. 604. El quinto señalamiento carece de méritos.

Se anula el auto expedido.

El Juez Asociado Sr. Ortiz no intervino.

(1) A virtud de la sección 13 (a) 1 de la Ley núm. 11, Leyes de Puerto Rico, Sesiones Extraordinarias, 1952 (pág. 31), la revisión judicial de tales órdenes compete al Tribunal Superior y no a la anterior Corte de Apelaciones de Suministros.


(2) Durante el curso de los procedimientos, la Administración de Esta-bilización Económica de Puerto Rico y el Administrador de ésta fueron sustituidos como demandados.


(3) Bajo estos contratos de precio en el mercado los importadores ve-nían obligados a pagar el precio en el mercado prevaleciente en los Estados Unidos continentales a la fecha de cada embarque, más cualquier aumento en flete o seguro, C.I.F. San Juan.


(4) Véase Hyman y Nathanson, Judicial Review of Price Control: The Battle of the Meat Regulations, 42 Ill.L.Rev. 584.